The opinion of the Court was delivered by
Watkins, J.
Judgment was rendered in the court below on default in plaintiff’s favor, declaring the warrants sued on to he legal and valid obligations of the State, and directing and requiring the defendant board to fund the same, and issue bonds of the State in exchange therefor.
The plaintiff has brought up this appeal in conformity with the requirements of section 1 of act .11 of 1875, which prohibits the Board of Liquidation from issuing State bonds in lieu of outstanding obligations of the State that were issued previous to its passage, “ the legality or validity of which may have been, or may hereafter he questioned, until said bonds, or warrants, shall first, by final decree of the Supreme Court of the State of Louisiana, have been declared legal and valid obligations of the State, and that same were issued in strict conformity to law, and not in violation of the Constitution of the State, or of the United States, and for a valid consideration.” This he was bound to do. 33 Ann. 124, State ex rel. Meyers vs. Board of Liquidation; 37 Ann. 176, Charles vs. Board of Liquidation.
There is nothing apparent from an inspection of the warrants to impeach their validity or legality ; and neither their validity or legality have been questioned by the Governor or Attorney General. It is, therefore, fair to presume that they are unquestionably valid.
Judgment affirmed.